                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


SECURITIES AND EXCHANGE                  )
COMMISSION,                              )
                                         )
      Plaintiff,                         )
                                         )
                    v.                   )     No. 2:18-cv-00139-JDL
                                         )
MICHAEL A. LIBERTY, et al.,              )
                                         )
      Defendants.                        )

                ORDER ON DEFENDANTS’ FOURTH MOTION
                     TO STAY CIVIL PROCEEDINGS


      All of the Defendants, except for Defendant George Marcus, have jointly moved

for a fourth stay of this civil litigation which would stay the case until the conclusion

of the pending criminal proceedings against Defendants Michael A. Liberty and Paul

Hess. ECF Nos. 53, 54, 71. Plaintiff Securities and Exchange Commission (the

“SEC”) opposes the Motion. ECF No. 55. For the reasons that follow, the Motion is

GRANTED.

                                 I. BACKGROUND

      The SEC filed its complaint in March 2018, asserting claims arising out of an

alleged fraudulent securities scheme. See ECF No. 1. The named Defendants are

Michael A. Liberty, Mozido Invesco, LLC, Family Mobile, LLC, BRTMDO, LLC,

Brentwood Financial, LLC, TL Holdings Group, LLC, Brittany Liberty, Paul Hess,

Richard Liberty, George Marcus, and Xanadu Partners, LLC. The complaint alleges

that the Defendants tricked investors into believing that they were funding startup

technology companies, including a company named Mozido, when the investors were
in fact investing in shell companies without active business operations. Id. ¶¶ 1-4.

The complaint alleges that the Defendants enriched themselves with their investors’

money. Id. ¶ 1.

      In July 2018, the Defendants moved for a stay of the case pending an ongoing

grand jury investigation into conduct related to the SEC’s allegations and targeting

certain of the Defendants. See ECF No. 38. The Court granted the motion and

ordered the case stayed until October 16, 2018, finding that the ongoing grand jury

investigation could implicate the Fifth Amendment rights of at least some of the

Defendants. See ECF No. 40. The stay was later extended to December 10, 2018, see

ECF No. 44, and then again to February 28, 2019, see ECF No. 50, upon subsequent

requests by the Defendants that were not opposed by the SEC. See ECF Nos. 43, 47.

The two orders continuing the initial stay authorized the parties to conduct third-

party documentary discovery so long as all discovery requests were served on all

parties. ECF Nos. 44, 50.

      On February 27, 2019, a criminal indictment was returned against Defendants

Michael Liberty and Paul Hess containing allegations of wire fraud and securities

fraud that overlap with the SEC’s civil allegations. See United States v. Liberty, et

al., No. 2:19-cr-00030-GZS, ECF No. 1. The indictment alleges that Liberty and Hess,

“with the help of others, solicited individuals to invest in various shell companies that

[Liberty] controlled . . . on the basis that their investments would be passed on to

fund the business operations of a company named Mozido.” Id. ¶¶ 1-2, 7. All of the

Defendants in this civil action—except for Defendant George Marcus, see ECF No.




                                            2
71—have moved for the Court to again extend the stay of this proceeding until the

criminal case against Liberty and Hess is concluded. See ECF Nos. 53, 54.

                                 II. LEGAL ANALYSIS

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Hewlett-Packard Co. v. Berg, 61 F.3d

101, 105 (1st Cir. 1995) (quoting Landis v. North Amer. Co., 299 U.S. 248, 254 (1936)).

The “power to stay civil proceedings in deference to parallel criminal proceedings

should be invoked when the interests of justice counsel in favor of such a course.”

Microfinancial, Inc. v. Premier Holidays Int’l, Inc., 385 F.3d 72, 78 (1st Cir. 2004).

This determination is “situation-specific” and requires the balancing of “competing

interests.” Id. The First Circuit has identified seven factors that typically bear on

the analysis:

      (i) the interests of the civil plaintiff in proceeding expeditiously with the
      civil litigation, including the avoidance of any prejudice to the plaintiff
      should a delay transpire; (ii) the hardship to the defendant, including
      the burden placed upon him should the cases go forward in tandem; (iii)
      the convenience of both the civil and criminal courts; (iv) the interests
      of third parties; . . . (v) the public interest[;] . . . (vi) the good faith of the
      litigants (or the absence of it) and (vii) the status of the cases.

Id.

      The SEC is “charged with the function of protecting the investing public,”

S.E.C. v. Am. Trailer Rentals Co., 379 U.S. 594, 604 (1965), and therefore has a

“substantial interest in the timely resolution of this proceeding.” S.E.C. v. TelexFree,

Inc., 52 F. Supp. 3d 349, 353 (D. Mass. 2014). However, “[t]he strongest case for

granting a stay is where a party under criminal indictment is required to defend a


                                              3
civil proceeding involving the same matter.” Volmar Distribs., Inc. v. N.Y. Post Co.,

152 F.R.D. 36, 39 (S.D.N.Y. 1993). Such is the case here.

      The subjects of the civil and criminal matters are sufficiently similar to risk

prejudice to Liberty and Hess, as criminal defendants, should the two proceedings

proceed simultaneously. The stay of a civil proceeding pending the completion of a

closely connected criminal case is necessary where there is “substantial overlap

between the subject matter of the two proceedings.” See S.E.C. v. Desai, 672 F. App’x

201, 205 (3d Cir. 2016). In such a situation, “[a] stay can protect a civil defendant

from facing the difficult choice between being prejudiced in the civil litigation, if the

defendant asserts his or her Fifth Amendment privilege, or from being prejudiced in

the criminal litigation if he or she waives that privilege in the civil litigation.” Louis

Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 97 (2d Cir. 2012).

      Here, the criminal proceeding against Liberty and Hess is moving apace and

is currently scheduled to be ready for trial in May of 2020. See Liberty et al., No. 2:19-

cr-00030-GZS, ECF No. 80. Thus, it is likely that a stay of this proceeding tied to the

conclusion of the criminal trial will not exceed 12 months and, therefore, will not

substantially prejudice the SEC and the interests it asserts. See Trs. of Plumbers &

Pipefitters Nat’l Pension Fund v. Transworld Mech., Inc., 886 F. Supp. 1134, 1139

(S.D.N.Y. 1995) (“A stay of a civil case is most appropriate where a party to the civil

case has already been indicted for the same conduct . . . [because] the prejudice to the

plaintiffs in the civil case is reduced since the criminal case will likely be quickly

resolved due to Speedy Trial Act considerations.”).




                                            4
      A stay will also promote the public interest and conserve judicial resources.

See Marquis v. F.D.I.C., 965 F.2d 1148, 1154 (1st Cir. 1992) (“[F]ederal district courts

possess the inherent power to stay pending litigation when the efficacious

management of court dockets reasonably requires such intervention.”).                “The

conviction of a civil defendant as a result of the entry of a plea or following a trial can

contribute significantly to the narrowing of issues in dispute in the overlapping civil

cases and promote settlement of civil litigation not only by that defendant but also by

co-defendants who do not face criminal charges.” In re Worldcom, Inc. Sec. Litig., No.

02 Civ. 3288 (DLC), 2002 WL 31729501, at *8 (S.D.N.Y. Dec. 5, 2002); see also Javier

H. v. Garcia-Botello, 218 F.R.D. 72, 75 (W.D.N.Y. 2003) (“By proceeding first with the

criminal prosecution, the Court makes efficient use of judicial time and resources by

insuring that common issues of fact will be resolved and subsequent civil discovery

will proceed unobstructed by concerns regarding self-incrimination.”).

      This case also implicates issues of testimonial privilege that weigh in favor of

granting a stay.    Defendant Brittany Liberty is married to Defendant Michael

Liberty, and she is therefore able to assert the spousal privilege and refuse to testify

against her husband in the criminal case. See Trammel v. United States, 445 U.S.

40, 53 (1980) (“[T]he witness-spouse . . . has a privilege to refuse to testify adversely

[against his or her spouse]; the witness may be neither compelled to testify nor

foreclosed from testifying.”). In addition, various parties may assert the attorney-

client privilege concerning the testimony of Defendant George Marcus, Michael

Liberty’s former lawyer. Deciding questions related to these privileges in this civil

proceeding, before they have been addressed in the criminal proceeding, creates a

                                             5
risk of inconsistent outcomes because the rulings in this civil proceeding will not be

binding in the criminal proceeding. Having these questions decided first in the

criminal proceeding could conserve judicial resources because the decision may

narrow the questions presented in this proceeding. See Parker v. Dawson, No. 06-

CV-6191 (JFB)(WDW), 2007 WL 2462677, at *6 (E.D.N.Y. Aug. 27, 2007) (“[T]he

resolution of the criminal case may increase prospects for settlement of the civil case

. . . [d]ue to differences in the standards of proof between civil suits and criminal

prosecutions which may result in the criminal disposition having a collateral estoppel

or res judicata effect on some or all of the overlapping issues.”) (quoting Milton

Pollack, Parallel Civil and Criminal Proceedings, 129 F.R.D. 201, 204 (1990))

(internal quotation marks omitted). As explained in TelexFree:

      A stay would also conserve judicial resources and narrow the issues to
      be resolved in the event that criminal convictions are obtained. Under
      such a scenario, defendants would be estopped from re-litigating issues
      decided against them. This will undoubtedly expedite resolution of the
      civil action once the stay is lifted, even with respect to the individual
      defendants in the civil case who are not criminal defendants.

52 F. Supp. 3d at 353. In addition, as determined in TelexFree, “[a] stay in the civil

enforcement proceeding will allow defendants to avoid substantial litigation costs

while the criminal proceeding is pending.” Id.

      Given these considerations, this action will be stayed pending the conclusion

of the criminal prosecution of Michael A. Liberty and Paul Hess.

                                III. CONCLUSION

      The Defendants’ Fourth Motion to Stay Civil Proceedings (ECF No. 53, joined

by ECF No. 54) is GRANTED. All proceedings in this civil action are STAYED

pending resolution of the parallel criminal proceedings against Defendants Michael
                                           6
A. Liberty and Paul Hess in Case No. 2:19-cr-00030-GZS, provided, however, that the

parties are authorized to conduct third-party written discovery in accordance with

the Court’s prior orders. See ECF Nos. 44, 50. The parties are ORDERED to file a

status report with respect to the progress of the criminal case on or before January 1,

2020, and every three months thereafter.

      SO ORDERED.

      Dated this 8th day of August, 2019.


                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                           7
